Citation Nr: 0905829	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-04 915	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for Hodgkin's disease, to 
include as a result of herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), reversed a Board decision 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  That decision was appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  On September 21, 2006, VA imposed a stay 
at the Board on the adjudication of claims affected by Haas.  
The specific claims affected by the stay included those 
involving claims based on herbicide exposure in which the 
only evidence of exposure was the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  In its May 2008 decision, the United States Court 
of Appeals for the Federal Circuit found that VA reasonably 
interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii) as requiring the physical presence of a 
veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The United States Supreme Court, declined to review 
the case, and the decision of the Federal Circuit in Haas v. 
Peake is now final.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  The stay of adjudication of these matters was 
rescinded on January 22, 2009.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran is not shown to have served in the Republic 
of Vietnam or to have been present within the land borders in 
Vietnam and he is not presumed to have been exposed to 
herbicides during active service.

3.  Hodgkin's disease was not manifest during active service 
nor within one year of discharge from active service and it 
is not shown to have developed as a result of an established 
event, injury, or disease during active service.


CONCLUSION OF LAW

Hodgkin's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in correspondence 
dated in April 2004.  That letter notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because of the decision 
in this case any deficiency in the initial notice to the 
Veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection can be granted for certain diseases, 
including Hodgkin's disease, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Such diseases shall be presumed to have been 
incurred in service even though there is no evidence of 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Certain disorders associated with herbicide agent exposure in 
service, including Hodgkin's disease, may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

The Federal Circuit in Haas, 525 F.3d at 1191, found that the 
phrase "Service in the Republic of Vietnam" as used in 
38 C.F.R. § 3.307(a)(6)(iii) pertaining to diseases presumed 
to be associated with herbicide exposure was not inconsistent 
with the phrase "service in Vietnam" as used in 38 C.F.R. 
§ 3.313(a) pertaining to the presumption of service 
connection for non-Hodgkin's lymphoma which was based upon an 
association to service in Vietnam including service aboard 
ships.  The decision upheld VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring actual service on land in 
Vietnam.  

The Federal Circuit has held, however, that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Based upon the evidence of record, the Board finds that the 
Veteran is not shown to have served in the Republic of 
Vietnam or to have been present within the land borders in 
Vietnam and he is not presumed to have been exposed to 
herbicides during active service.  Service records show that 
while serving aboard the USS Franklin D. Roosevelt (CVA-42) 
the Veteran was awarded the Vietnam Service Medal for 
operations in the Southeast Asia area of operations while 
attached to TASK FORCE 77.  The Veteran reported that he 
served in Vietnam for six months and was exposed to Agent 
Orange and other herbicides; however, he does not claim to 
have served on land in Vietnam and there is no evidence of 
such service.  There is no verified or verifiable evidence of 
herbicide exposure and no information indicating how or where 
he might actually have been exposed to herbicides.  

The Board also finds that the Veteran's Hodgkin's disease was 
not manifest during active service nor within one year of his 
discharge from active service and it is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.  Service treatment records are 
negative for complaint, treatment, or diagnosis of Hodgkin's 
disease.  Private medical records show the Veteran was first 
provided a diagnosis of Hodgkin's disease in February 1999, 
almost 32 years after service.  No information has been 
provided indicating how this disorder might otherwise be 
related to an established event, injury, or disease in 
service.  Therefore, the Board finds entitlement to service 
connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for Hodgkin's disease, to 
include as a result of herbicide exposure is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


